SIDLEY AUSTIN LLP ONE SOUTH DEARBORN CHICAGO, IL60603 (312) 853 7000 (312) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. mborrelli@sidley.com (312) 853-7531 FOUNDED 1866 March Ms. Karen J. Garnett Assistant Director United States Securities and Exchange Commission Mail Stop 100 F Street, N.W. Washington, D.C.20549 Re: ML Transtrend DTP Enhanced FuturesAccess LLC Form 10-K for fiscal year ended December 31, File No. 000-52701 Filed on March 31, 2009 Dear Ms.
